Exhibit 10.3

 

Vertragsänderung

  

Contract Amendment

Dies ist eine Vertragsänderung des zwischen Franklin Electronic Publishers
(Deutschland) GmbH (im Folgenden die „Gesellschaft” genannt) und Herrn Walter
Schillings am 11.03.1996 geschlossenen Dienstleistungsvertrages, welcher bereits
durch die Änderungsvereinbarungen vom 01.10.1999, 15.02.2000 und 05.12.2002
modifiziert wurde.    This agreement constitutes an amendment to the Contract of
Employment concluded on March 11, 1996 between Franklin Electronic Publishers
(Deutschland) GmbH (hereinafter “Company”) and Mr. Walter Schillings, which has
already been modified by way of amendments agreed on October 1, 1999, February
15, 2000 and December 5, 2002. Grund der erneuten Vertragsänderung ist unter
anderem die Verlängerung des Dienstvertrages    The reason for renewed amendment
of the contract is, among other things, to extend the Contract of Employment.

I.

Änderungsbestimmungen

  

I.

Amendment Provisions

Die Parteien vereinbaren, dass der Dienstleistungsvertrag wie folgt geändert
werden soll:    The parties hereby agree that the Contract of Employment shall
be amended as follows: Der Vertrag von Herrn Schillings wird beginnend am
15.02.2006 um weitere drei Jahre verlängert und endet somit mit Ablauf des
14.02.2009.    As of February 15, 2006, the contract with Mr. Schillings shall
be extended for a further three (3) years and shall therefore terminate upon
expiry of February 14, 2009.

II.

Konkretisierung der Verlängerung und

der Abfindungsbestimmungen

  

II.

Definition of the Extension and

Compensation Provisions

§ 1 der Änderung des Dienstvertrages vom 05.12.2002 wird hiermit vollumfänglich
aufgehoben und durch folgende Bestimmung ersetzt:    Clause 1 of the Amendment
to the Contract of Employment dated December 5, 2002 is hereby rescinded in full
and shall be replaced by the following provision:

A.      Der Dienstleistungsvertrag ist zum Ende der vorstehend festgelegten
Laufzeit beidseitig unter Einhaltung einer Frist von sechs Monaten vor

  

A.      The Contract of Employment may be terminated by either party upon expiry
of the term stipulated hereinabove subject to a notice period of six



--------------------------------------------------------------------------------

Ablauf der Laufzeit kündbar. Eine Kündigung muss also am 15.08.2008 (im
Folgenden „Verlängerungstermin” genannt) zugehen. Eine Kündigung kann auch
früher ausgesprochen werden. Dies ändert jedoch nichts am Beendigungszeitpunkt.

 

(6) months to the end of such term. Notice shall therefore be received by
August 15, 2008 (hereinafter “Extension Date”). Notice may also be issued at an
earlier date. This shall not however have any effect on the termination date.

Im Falle des Ausspruchs einer Kündigung durch die Gesellschaft zahlt die
Gesellschaft Herrn Schillings nach Ablauf der oben genannten Laufzeit eine
Abfindung in Höhe von sechs Monatsgehältern. Diese sechs Monatsgehälter bemessen
sich nach dem durchschnittlichen Monatsgehalt, das sich aus dem Jahresgehalt des
Vorjahres (ohne Tantiemen) bemisst. Eine solche Abfindungszahlung ist nur dann
zu leisten, wenn während der Laufzeit gemäß dieses Vertrages Herr Schillings
alle Geschäftsführungsaufgaben und die geschäftlichen Pflichten ordnungsgemäß
erfüllt hat bzw. wenn er sie bis zu diesem Zeitpunkt, zu welchem die
Gesellschaft Herrn Schillings von seinen Verpflichtungen zur Erfüllung der
entsprechenden Aufgaben freigestellt hat, ordnungsgemäß erfüllt hat und die
Freistellung durch ein vom Präsidenten und Vorsitzenden der Geschäftsleitung der
Muttergesellschaft der Franklin Electronic Publishers, Inc. unterzeichnetes
Schreiben erklärt wird. Diese Ziffer A. findet keine Anwendung für den Fall,
dass der Vertrag wegen eines wichtigen Grundes im Sinne der Ziffer 2. des
Vertrages vom 05.12.2002 gekündigt wird, oder weil die Kündigung wegen eines
„Wechsels in der Unternehmensstruktur” bei der

 

In the event that notice is issued by the Company, the Company shall pay to Mr.
Schillings compensation amounting to six (6) months´ salary upon expiry of the
aforesaid term. Such six months´ salary shall be determined in accordance with
the average monthly salary calculated on the basis of the previous year´s annual
salary (excluding bonuses). Such severance payment shall not be payable unless
Mr. Schillings duly performs all management assignments and business duties
during the term pursuant to the present agreement, or unless he duly performs
the same until the date on which the Company releases Mr. Schillings from his
obligations to perform the relevant assignments and notice of such release is
signed by the President and Chairman of the Executive Board of the parent
company Franklin Electronic Publishers, Inc. The present Clause A. shall not
apply in the event that the contract is terminated for important cause, as
defined under Clause 2. of the contract of December 5, 2002, or if notice is
given on the grounds of a “change in the corporate structure” of Franklin
Electronic Publishers, Inc. as defined under Clause 3 of the Amendment Agreement
dated December 5, 2002. (The date on which Mr. Schillings receives such
notification on the grounds of a change in the corporate structure shall
hereafter be referred to as “Date of Release”).

 

2



--------------------------------------------------------------------------------

Franklin Electronic Publishers, Inc. i.S.d. § 3 der Änderungsvereinbarung vom
05.12.2002 erfolgt. (Der Zeitpunkt, in welchem Herr Schillings ein solches
Schreiben wegen Änderung der Unternehmensstruktur erhält, wird im Folgenden als
„Freistellungstermin” bezeichnet).

 

Des Weiteren entfällt eine Abfindungszahlung für den Fall, dass nach Ausspruch
einer Kündigung, die grundsätzlich gemäß dieser Ziffer A. zu einer Abfindung
berechtigt, eine weitere Kündigung entweder aus wichtigem Grund oder wegen eines
„Wechsels in der Unternehmensstruktur” ausgesprochen wird.

 

Furthermore, no severance payment shall be due in the event that following issue
of notice which in principle confers a right to compensation pursuant to this
Clause A., additional notice is issued either for important cause or on the
grounds of a “change in the corporate structure”.

B.      Falls die Gesellschaft Herrn Schillings vor dem Verlängerungstermin kein
schriftliches Angebot zur Verlängerung des Dienstvertrages mit diesem
Änderungsvertrag zu vergleichbaren Bedingungen unterbreitet hat und unter der
Voraussetzung, dass Herr Schillings bis zum Ende der neuen Laufzeit oder
gegebenenfalls bis zu einem früheren Freistellungstermin alle ihm gemäß dem
Dienstvertrag obliegenden Geschäftsführungsaufgaben und
Geschäftsführungspflichten ordnungsgemäß erfüllt hat, zahlt die Gesellschaft
Herrn Schillings die Abfindung am Ende der neuen Laufzeit, sofern die Parteien
vor dem Ende oder zum Ende der neuen Laufzeit nicht schriftlich die
Weiterbeschäftigung von Herrn Schillings bei der Gesellschaft nach dem Ende der
neuen Laufzeit vereinbart haben.

 

B.      If prior to the Extension Date the Company has not made Mr. Schillings
an offer to extend the Contract of Employment based on conditions comparable
with the present amendment agreement and provided that Mr. Schillings duly
performs all management assignments and management duties incumbent upon him
pursuant to the Contract of Employment until expiry of the new term or until any
earlier Date of Release if appropriate, the Company shall pay compensation to
Mr. Schillings upon expiry of the new term, unless the parties agree in writing,
either prior to or upon expiry of the new term, to continue Mr. Schillings´
employment with the Company following expiry of such new term.

 

3



--------------------------------------------------------------------------------

C.      Kommt zwischen den Parteien keine schriftliche Vereinbarung über die
Verlängerung des Dienstleistungsvertrages zustande, die spätestens zum
Verlängerungstermin vollständig abgeschlossen und beiden Parteien zugegangen
ist, gilt:

 

C.      Should the parties fail to reach written agreement on an extension of
the Contract of Employment and no such agreement has been concluded in its
entirety and received by each party not later than the Extension Date, the
following shall apply:

i)       Der Dienstleistungsvertrag endet mit Ablauf der neuen Laufzeit, also am
15.02.2009 und

 

i)       The Contract of Employment shall terminate upon expiry of the new term,
i.e. as of February 15, 2009 and

ii)     Sofern der Dienstleistungsvertrag während der Laufzeit zwischen dem
16.08.2008 und dem Ende der neuen Laufzeit (Übergangszeit) auf Veranlassung der
Gesellschaft durch Zustellung einer schriftlichen Kündigung an Herrn Schillings
zu einem Zeitpunkt gekündigt wurde, der vor dem Ende der neuen Laufzeit liegt
(früherer Kündigungszeitpunkt), so obliegt es Herrn Schillings, während der
Übergangszeit bis zum früheren Kündigungszeitpunkt weiterhin alle ihm gemäß dem
Dienstleistungsvertrag obliegenden Geschäftsführeraufgaben und geschäftlichen
Pflichten zu erfüllen. Die Gesellschaft ist verpflichtet, Herrn Schillings sein
zu diesem Zeitpunkt bestehendes Gehalt weiterzuzahlen. Weiter zahlt die
Gesellschaft Herrn Schillings anstelle der Abfindung nach Maßgabe des obigen
Abschnitts A. oder B. die Abfindung am oder nach dem früheren
Kündigungszeitpunkt unter der Voraussetzung, dass Herr Schillings seine Aufgaben
und Pflichten in Übereinstimmung mit obigen Bestimmungen erfüllt.

 

ii)     in the event that the Contract of Employment is terminated on the part
of the Company during the period between August 16, 2008 and expiry of the new
term (Interim Period) by serving written notice on Mr. Schillings effective as
of a date prior to expiry of the new term (Earlier Notice Date), Mr. Schillings
shall be obliged to continue to perform all management assignments and business
duties incumbent upon him pursuant to the Contract of Employment during the
Interim Period until such Earlier Notice Date. The Company shall be obliged to
continue to pay Mr. Schillings the salary prevailing at such time. Furthermore,
the Company shall pay the compensation to Mr. Schillings on or after the Earlier
Notice Date instead of compensation pursuant to the preceding Clauses A. or B.,
provided that Mr. Schillings performs his assignments and duties in accordance
with the preceding provisions.

 

4



--------------------------------------------------------------------------------

D.      Im Falle einer berechtigten fristlosen Kündigung aus wichtigem Grund ist
eine Abfindungszahlung an Herrn Schillings ausgeschlossen.

 

D.      In the event of justified termination without notice for important
cause, any and all severance payments to Mr. Schillings shall be ruled out.

 

5



--------------------------------------------------------------------------------

III.   III. Einschränkung der Abfindungsbestimmung: Die Parteien kommen überein,
dass § 2 und § 3 der Änderung des Dienstleistungsvertrages vom 05.12.2002
hiermit jeweils wie folgt eingeschränkt werden: Die Gesellschaft ist in keinem
Fall zu einer Zahlung gemäß § 2 oder § 3 der Änderung des
Dienstleistungsvertrages vom 05.12.2002 verpflichtet, wenn (i) der
Dienstleistungsvertrag während des Verlängerungstermins auf Veranlassung der
Gesellschaft gekündigt wird und (ii) die Gesellschaft Herrn Schillings eine
Abfindung nach Maßgabe von Abschnitt 1A, 1B oder 1C dieser Änderung zahlt, oder
wenn Herr Schillings nicht alle ihm gemäß Abschnitt 1A, 1B oder 1C dieser
Änderung obliegenden Geschäftsführungsaufgaben und geschäftlichen Pflichten
zufriedenstellend erfüllt.   Limitation on Severance Provisions: The parties
agree that Section 2 and Section 3 of the 5 December 2002 Amendment to the
Service Agreement each are hereby limited as follows: In no case shall any
payment be due under Section 2 or Section 3 of the 5 December 2002 Amendment
from Franklin to Mr. Schillings in the case in which (i) the Service Agreement
is terminated after the Extension Date on the initiation of Franklin and (ii)
Franklin pays the Severance to Mr. Schillings pursuant to paragraph 1A, 1B, or
1C of this Amendment or Mr. Schillings fails satisfactorily to perform all of
the management duties and responsibilities that are required to be performed
pursuant to paragraph 1A, 1B, or 1C of this Amendment IV.   IV. Gehalt von Herrn
Schillings: Abschnitt III (1) des Dienstleistungsvertrages wird wie folgt
geändert: Während der neuen Laufzeit zahlt die Gesellschaft Herrn Schillings zur
Abgeltung seiner vertraglichen Dienste ein jährliches Bruttogehalt in Höhe von
EUR 148.000,00, das jeweils monatlich im Nachhinein zu entrichten ist. Während
der neuen Laufzeit hat Herr Schillings die Möglichkeit, zusätzlich zu seiner
Vergütung jährliche Leistungszulagen zu erhalten, die gegebenenfalls vom
Präsidenten und Vorsitzenden der Geschäftsleitung der Muttergesellschaft
Franklin Electronic Publishers, Inc. nach dessen freiem Ermessen bestimmt
werden.   Salary of Mr. Schillings: Section III (1) of the Service Agreement is
amended as follows: During the New Term, the Company shall pay Mr. Schillings by
way of remuneration for his service under this Agreement a gross salary at the
rate of 148,000 euros per annum, paid monthly in arrears. During the New Term,
Mr. Schillings shall be eligible to be considered to receive annual merit
increases in connection with his remuneration hereunder as may be determined by
the President and Chief Executive Officer of Franklin Electronic Publishers,
Inc., parent of the Company, in his full discretion.

 

6



--------------------------------------------------------------------------------

Ort, Datum

Illegible, June 19, 2006

  Place, date

 

 

/s/ Walter Schillings

   

/s/ Barry Lipsky

 

 

7